IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               Assigned on Briefs May 18, 2005

             PATRICK DESHUN PARIS v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Hamilton County
                            No. 247739 Rebecca J. Stern, Judge



                      No. E2004-01988-CCA-R3-PC Filed August 16, 2005


Petitioner, Patrick Deshun Paris, filed a petition for post-conviction relief, which was subsequently
amended. Following an evidentiary hearing, the petition for post-conviction relief was dismissed.
On appeal, Petitioner argues that the post-conviction court erred in not stating its findings of fact and
conclusions of law in its order denying Petitioner post-conviction relief. Petitioner also alleges that
he received ineffective assistance of counsel at trial and on appeal because his counsel (1) failed to
request the removal of juror, Daisy Foster; (2) questioned Marco Brooks about his family’s criminal
history to the detriment of Petitioner’s case; (3) failed to adequately investigate Petitioner’s case and
prepare for trial; and (4) failed to object to the prosecutor’s leading questions during Mr. Brooks’
direct examination. After a thorough review of the record, we affirm the judgment of the post-
conviction court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID G. HAYES and JERRY
L. SMITH , JJ., joined.

Brandon Raulston, Chattanooga, Tennessee (on appeal), and Jeffrey Schaarschmidt, Chattanooga,
Tennessee (at trial), for the appellant, Patrick Deshun Paris.

Paul G. Summers, Attorney General and Reporter; Blind Akrawi, Assistant Attorney General;
William H. Cox, III, District Attorney General; Boyd Patterson, Assistant District Attorney, Lila
Statom, Assistant District Attorney General; and Dean C. Ferraro, Assistant District Attorney
General, for the appellee, the State of Tennessee.

                                              OPINION

                                           I. Background

        Following a jury trial, Petitioner was convicted of first degree premeditated murder, first
degree felony murder and especially aggravated robbery. The trial court merged the two first degree
murder convictions, and the jury sentenced Petitioner to life without the possibility of parole. The
trial court sentenced Petitioner to twenty-four years for his especially aggravated robbery conviction,
and ordered Petitioner to serve his sentence consecutively to his sentence for first degree murder.
On appeal, Petitioner argued that the trial court erred in not suppressing his statement to the police,
that the trial court’s charge to the jury on criminal responsibility was in error, and that the jury
erroneously considered an aggravating factor in determining his sentence for first degree murder.
Petitioner’s convictions and sentences were upheld on appeal. See State v. Patrick Deshun Paris,
Alias Patrick Deshon Parris, No. E2002-01514-CCA-R3-CD, 2003 WL 21748682 (Tenn. Crim.
App., at Knoxville, July 29, 2003), perm. to appeal denied (Tenn. Dec. 22, 2003).

         Although Petitioner did not challenge the sufficiency of the convicting evidence on appeal,
a brief summary of the evidence supporting Petitioner’s convictions is necessary in order to address
Petitioner’s post-conviction claims.

        The body of the victim, Michael Lawrence, was found in a dumpster, wrapped in a sheet and
blanket and bound with duct tape and an electrical cord. A white plastic garbage bag covered the
victim’s upper torso. Marco Brooks was fifteen years old at the time of the killing and lived with
the victim, who supported him. Petitioner also lived with the victim. Mr. Brooks testified that the
victim earned his living from selling drugs, and Petitioner worked for him.

         Mr. Brooks described the sequence of events leading up to the victim’s killing as follows.
On Sunday night, August 23, 1998, the victim, Mr. Brooks and Petitioner ate a late evening snack
at the Waffle House. When they returned home, the victim went into his bedroom at the back of the
house and went to sleep. Mr. Brooks played video games in the living room, and Petitioner watched
a rental movie in a second bedroom. About two hours later, Petitioner told Mr. Brooks he was going
to his mother’s house. Mr. Brooks rode with Petitioner. Petitioner stayed in his mother’s house
about fifteen minutes. As Petitioner drove back to the victim’s house, he pulled out a .38 revolver
and shot the gun out the open car window. Petitioner told Mr. Brooks that he was going to kill the
victim.

        After the two men returned to the victim’s house, Mr. Brooks continued to play video games,
and Petitioner finished watching his movie. About 4:30 a.m., Petitioner walked through the living
room with the gun in his hand. He went into the victim’s bedroom, and Mr. Brooks heard a gunshot.
Mr. Brooks went to investigate and found Petitioner adjusting the knobs on a radio. The victim was
lying face down on the bed with a gunshot wound to the back of his head. Petitioner looked at Mr.
Brooks and laughed. Mr. Brooks returned to the living room, but heard a second gunshot. When
he investigated, Petitioner told him to get a garbage bag to put over the victim’s head. Petitioner was
wearing rubber gloves.

        Mr. Brooks then helped Petitioner dispose of the body. Petitioner removed the money from
the victim’s pockets. The two men placed the plastic garbage bag over the victim’s upper torso and
wrapped his body with the top sheet from the bed. Petitioner secured the sheet with duct tape and
then covered the body with a blanket. He tied an electrical cord around the middle part of the


                                                 -2-
victim’s body to secure the blanket. The men placed the victim’s body in the trunk of the victim’s
car and disposed of it in a dumpster near some duplex dwellings.

         After they disposed of the body, the two men cleaned the house with bleach and a cleanser,
and burned the victim’s clothes in the backyard. They could not, however, remove all of the blood
stains from the mattress. Petitioner took Mr. Brooks to a friend’s house, and Mr. Brooks slept until
the middle of the afternoon. Petitioner picked him up and they ate dinner, which Petitioner paid for
with the victim’s money. That night, the two men searched for the victim’s drugs and guns and hid
the items in a new location.

       On cross-examination, Mr. Brooks said that his mother, maternal uncles and the victim were
Jamaican, and all of them were involved with the sale of drugs. His mother and uncles were
incarcerated on drug charges at the time of the offense. Mr. Brooks said that the victim often carried
large amounts of money. Mr. Brooks said that he helped Petitioner dispose of the victim’s body
because he was scared of Petitioner.

        Mr. Brooks said that he had been placed in a group home by the Department of Human
Services after Petitioner’s arrest. He said he left the group home because he spotted a man named
“Dee” on the street near the house. “Dee,” also a Jamaican, headed up a drug organization in
Cleveland, Ohio and was a friend of the victim’s. Mr. Brooks said that his uncle was supposed to
talk to “Dee” about the incident. Mr. Brooks, however, said that Petitioner told “Dee” that Mr.
Brooks had killed the victim and stolen the drugs in the victim’s house, some of which belonged to
“Dee.” Mr. Brooks’ sister gave him money for airfare to Jamaica. Mr. Brooks said he was
apprehended by the police in the Miami airport.

        Travis Brewer testified that he accompanied Petitioner on Monday morning, August 24,
1998, to purchase a new mattress. Mr. Brewer also helped Petitioner remove the old mattress. He
said the house smelled strongly of bleach, and he noticed some blood stains on the mattress.
Petitioner told Mr. Brewer that he had been in a fight with the victim. Petitioner said that he was
going to steal the victim’s money and run away. Mr. Brewer and Petitioner discarded the old
mattress on Bailey Avenue. Mr. Brewer said he helped Petitioner because he was afraid of him.
After the news about the discovery of the victim’s body was broadcast on television, Mr. Brewer’s
mother and sister took him to the police station to tell the officers about the mattress.

       Officer Oakley McKinney found Petitioner’s fingerprints on the duct tape around the victim’s
arms and legs and on the plastic bag covering his torso. The victim’s blood was found on the
mattress later discovered on Bailey Avenue, some clothing found in the house, a carpet fragment,
and on the strings of a mop.

        Dr. Ron Toolsie testified that the victim died as a result of two gunshot wounds to the back
of the head, either one of which would result in almost immediate death. The trajectory path of the
bullets was consistent with the victim lying down and the shooter standing above him.



                                                 -3-
        Lisa Allen testified that her husband worked for the victim selling drugs. She said that the
victim hired Petitioner as his bodyguard. On Monday, August 24, 1998, Petitioner came over to her
house and told Ms. Allen that the victim wanted his gun, and Ms. Allen gave it to him. Petitioner
was driving the victim’s car.

        Petitioner then visited Doris Wilson, the victim’s girlfriend. He told Ms. Wilson that the
victim had left town for awhile with two men in a white Ford Expedition, and that the victim had
given Petitioner his car keys before he left. Ms. Wilson said that the victim and “Dee” had just
returned from Miami where they had purchased a kilo of cocaine. The drugs were scheduled to
arrive in Chattanooga during the week following the victim’s death.

        Kelvin Moore, Petitioner’s friend, repeatedly denied that he called Detective Michael Mathis
with the Chattanooga Police Department to give him information about the victim’s death. Mr.
Moore said that he talked to Detective Mathis only because he was promised that his current
sentence would be reduced. Mr. Moore first claimed that Detective Mathis told him what to say, and
then he said that he learned the details of the victim’s killing from jail gossip and television.
Eventually, Mr. Moore acknowledged that he told Detective Mathis that Petitioner said he had shot
someone, thrown the body in a dumpster, and then cleaned up the victim’s house. Mr. Moore said
that Petitioner did not tell him the victim’s name.

        Detective Mathis interviewed Petitioner after his arrest. Petitioner gave several statements
identifying Mr. Brooks’ uncle as the shooter. In November, 1998, Petitioner called Detective Mathis
and told him that he wanted to give Detective Mathis information about some unrelated
investigations. During this conversation, Petitioner voluntarily told Detective Mathis that he shot
the victim. In Petitioner’s direct appeal, a panel of this Court concluded that Petitioner’s statement
to Detective Mathis was admissible under the parameters of State v. Anderson, 937 S.W.2d 851
(Tenn. 1996).

        On cross-examination, Detective Mathis acknowledged that several members of Mr. Brooks’
family were involved in drug trafficking. Detective Mathis said that it was his understanding that
the victim moved to Chattanooga to head up the operations in that location after Mr. Brooks’ uncle,
“Romeo,” was incarcerated.

                                   II. Post-Conviction Hearing

         Petitioner testified at the post-conviction hearing that his trial counsel’s assistance was
ineffective because he did not hire a private investigator to assist him in preparing for Petitioner’s
trial. Petitioner said that several witnesses for the defense were not interviewed. Petitioner said that
Stephanie White and Jacobia Simpson would have testified that Petitioner and the victim were close
friends, and that it was not necessary for Petitioner to rob the victim in order to obtain money.
Petitioner also contended that his trial counsel did not adequately investigate Kelvin Moore, and that
Mr. Moore lied during his testimony about Petitioner’s role in the victim’s death.



                                                  -4-
       Petitioner said that his trial counsel should have prevented or objected to Mr. Brewer’s
testimony that he helped Petitioner buy a new mattress because he was afraid of him. Petitioner also
contended that his trial counsel was ineffective because he did not object when the prosecutor asked
Mr. Brooks’ leading questions during Mr. Brooks’ direct examination.

        During Mr. Brooks’ direct examination, a juror, Daisy Foster, witnessed a man in the
audience make a threatening gesture toward Mr. Brooks. The man was removed from the courtroom.
Petitioner argues that his trial counsel provided ineffective assistance when he failed to request that
Juror Foster be removed from the panel.

       Petitioner also challenged trial counsel’s failure to appeal the trial court’s ruling as to the
admissibility of the victim’s photograph and the gun discovered in Petitioner’s possession when he
was arrested, because the gun was not the murder weapon.

         Petitioner’s trial counsel testified that he met with Petitioner several times before trial. He
said that he and Petitioner discussed the various issues that arose during the preparation for trial, and
that Petitioner was able to understand and carry on an intelligent conversation about those issues.
         Trial counsel said that he tried to locate and interview Petitioner’s suggested defense
witnesses. He could not find one witness, and the other potential witness adamantly refused to
testify because she was afraid of the people connected with the victim. Trial counsel subpoenaed
Petitioner’s girlfriend, and she appeared in court on the morning the trial began. She disappeared
at some point during the day, however, and could not be located.

        Counsel said that he did not object to Mr. Brewer’s comment that he was afraid of Petitioner
because he did not want to draw undue attention to his comment, and he was afraid that an objection
would possibly open the door to disclosure of Petitioner’s prior convictions. It was also a tactical
decision not to object to the prosecutor’s leading questions during Mr. Brooks’ initial examination
because the questions dealt with background information. When the prosecutor began questioning
Mr. Brooks about the sequence of events leading up to the victim’s death, counsel interposed an
objection to the prosecutor leading the witness.

        Trial counsel said that it was his understanding that during Mr. Brooks’ direct examination,
a man in the audience pulled his index finger across his throat as he stared at Mr. Brooks. Counsel
learned about the gesture after the man was removed from the courtroom. Juror Foster was visibly
shaken by the incident, and counsel asked that she be removed from the panel during a bench
conference. Counsel had requested prior to trial that all bench conferences be recorded, but for some
reason, a transcript of his request to remove the juror was not prepared. In any event, the trial court
conducted a lengthy voir dire of the juror and was satisfied that the incident would not affect her
decision in the case.

       Trial counsel stated that it was the defense’s theory that Mr. Brooks killed the victim because
he thought the victim had provided information to the police which led to his uncle’s arrest. In
addition, counsel attempted to counter the State’s theory that Petitioner killed the victim so that he


                                                  -5-
could take over the Chattanooga drug operations by showing that only Jamaicans were appointed as
leaders of the organization. Trial counsel said it was necessary, therefore, to question Mr. Brooks
about his family’s involvement with drugs and the nature of the organization itself. It was the
defense’s position that Petitioner did not have a motive to kill the victim because, as a non-Jamaican,
he would never have been given a leadership position in the organization.

        Trial counsel said that the trial court denied his motion to suppress certain photographs of
the victim and the victim’s gun which was found at the victim’s house on the night that Petitioner
was arrested. Trial counsel said that he did not appeal the issues as a matter of tactical strategy. He
believed that the strongest issue on appeal was the admissibility of Petitioner’s statement to
Detective Mathis identifying himself as the shooter.

        At the conclusion of the post-conviction hearing, the trial court dismissed Petitioner’s
petition for post-conviction relief, stating:

       I remember the trial quite clearly. I remember the issue about the juror. I feel
       satisfied that we discussed it properly, and I do recall that [trial counsel] was
       concerned and that’s the reason we had the hearing to begin with. It may be that it
       was something that happened over a break or something or around a break time, and
       it may be something that the attorneys said we need to deal with this before the jury
       comes back. That’s possibly why it didn’t get recorded, it may have been the timing
       of it.

               I find that [trial counsel’s] representation was more than just effective and
       adequate. I thought he had a good strategy and that all the decisions he made in the
       case were consistent with the strategy and supported his strategy. I don’t find any
       merit in the petition.

                 III. The Trial Court Failed to Make Findings of Fact and
         Conclusions of Law in its Order Denying Petitioner Post-Conviction Relief.

        Petitioner argues that the post-conviction court failed to make the requisite findings of fact
and conclusions of law mandated by Tennessee Code Annotated section 40-30-211(b). Upon the
conclusion of a post-conviction hearing, the court is required to set forth all of the grounds presented
by the petitioner and its findings of fact and conclusions of law as to each ground in a written order
or memorandum. Tenn. Code Ann. § 40-30-211(b). The purpose of this requirement is to facilitate
appellate review of the post-conviction court’s decision. See State v. Swanson, 680 S.W.2d 487, 489
(Tenn. Crim. App. 1984) (analyzing the requirement that the post-conviction court enter a written
order containing findings of fact and conclusions of law for each issue presented by the petitioner
under prior law). This Court has previously concluded that reversal is not required if the record is
otherwise adequate for review. Randy Caldwell and Stevie W. Caldwell v. State, No. M2001-00334-
CCA-R3-PC, 2002 WL 31730875, *13 (Tenn. Crim. App., Nashville, Dec. 4, 2002), perm. to appeal
denied (Tenn. May 12, 2003); State v. William Makransky, No. E2000-00048-CCA-R3-CD, 2001


                                                  -6-
WL 725303, *12 (Tenn. Crim. App., Knoxville, June 28, 2001), perm. to appeal denied (Tenn. Jan.
5, 2001).

         Although the post-conviction court did not set forth its findings of fact and conclusions of
law as to each issue, the post-conviction court found as to all claims of ineffective assistance of
counsel that Petitioner’s trial counsel’s assistance was “more than just effective and adequate.” The
post-conviction court further found that counsel’s decisions were guided by a sound trial strategy and
that his decisions were consistent with that strategy. The trial court implicitly accredited counsel’s
testimony and discredited Petitioner’s testimony. Based on the testimony and the evidence produced
at the evidentiary hearing, the post-conviction court implicitly concluded that Petitioner had failed
to establish either that his counsel’s conduct was deficient or that he suffered any prejudice.
Although clearly sparse, the post-conviction court’s findings of fact and conclusions of law are
sufficient (although barely so) to allow for proper appellate review. Petitioner is not entitled to relief
on this issue.

                                    IV. Post-Conviction Claims

A. Standard of Review

       A petitioner seeking post-conviction relief must establish his allegations by clear and
convincing evidence. Tenn. Code Ann. § 40-30-110(f). However, the trial court’s application of
the law to the facts is reviewed de novo, without a presumption of correctness. Fields v. State, 40
S.W.3d 450, 458 (Tenn. 2001). A claim that counsel rendered ineffective assistance is a mixed
question of fact and law and therefore also subject to de novo review. Id.; Burns, 6 S.W.3d at 461.

        When a petitioner seeks post-conviction relief on the basis of ineffective assistance of
counsel, he must establish that counsel’s performance fell below “the range of competence
demanded of attorneys in criminal cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). In
addition, he must show that counsel’s ineffective performance actually adversely impacted his
defense. Strickland v. Washington, 466 U.S. 668, 693, 104 S. Ct. 2052, 2067, 80 L. Ed. 2d 674
(1984). In reviewing counsel’s performance, the distortions of hindsight must be avoided, and this
Court will not second-guess counsel’s decisions regarding trial strategies and tactics. Hellard v.
State, 629 S.W.2d 4, 9 (Tenn. 1982). The reviewing court, therefore, should not conclude that a
particular act or omission by counsel is unreasonable merely because the strategy was unsuccessful.
Strickland, 466 U.S. at 689, 104 S. Ct. at 2065. Rather, counsel’s alleged errors should be judged
from counsel’s perspective at the point of time they were made in light of all the facts and
circumstances at that time. Strickland, 466 U.S. at 690, 104 S. Ct. at 2066.

        A petitioner must satisfy both prongs of the Strickland test before he or she may prevail on
a claim of ineffective assistance of counsel. See Henley v. State, 960 S.W.2d 572, 580 (Tenn. 1997).
That is, a petitioner must not only show that his counsel’s performance fell below acceptable
standards, but that such performance was prejudicial to the petitioner. Id. Failure to satisfy either
prong will result in the denial of relief. Id. Accordingly, this Court need not address one of the


                                                   -7-
components if the petitioner fails to establish the other. Strickland, 466 U.S. at 697, 104 S. Ct. at
2069.

B. Removal of Juror Foster

         Petitioner argues that trial counsel’s assistance was ineffective because he failed to request
the trial court to remove Juror Foster from the panel after she reacted with alarm over a gesture made
by a spectator during Mr. Brooks’ direct testimony. Petitioner contends that there is nothing in the
record to support trial counsel’s assertion that he did ask the trial court to remove the juror.

        This argument essentially goes to the credibility of the witnesses. During a lengthy voir dire,
Juror Foster said that she knew the man who made the gesture, and that his conduct “kind of
frightened” her. Her main concern appeared to be that she wanted the trial court to know she knew
the man. Trial counsel asked Juror Foster if the incident was “going to influence [her] ability to find
someone guilty or not guilty based on what [she] saw in the courtroom.” Juror Foster replied, “[n]o,
not – huh uh, I just didn’t like the way he was looking that’s all.” The post-conviction judge, who
also presided over Petitioner’s trial, specifically accredited trial counsel’s testimony that he timely
raised concerns over the juror’s reaction to the incident. Petitioner bears the burden of establishing
his claims for relief by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). Based on
our review, we find that petitioner has failed to demonstrate that his trial counsel’s conduct was
deficient in this matter. Petitioner is not entitled to relief on this issue.

C. Inquiry into Mr. Brooks’ Background

        Petitioner argues that trial counsel’s assistance was ineffective because he brought out during
Mr. Brooks’ cross-examination that Mr. Brooks and his family were involved with drugs. Petitioner
contends that the line of questioning might have been appropriate if Mr. Brooks was also on trial,
but he testified that if trial counsel had “stuck with the facts or what had actually happened into [sic]
the house, it probably would have worked out better.”

        Trial counsel testified that it would have been difficult to successfully portray Mr. Brooks
as the shooter without going into his background. Petitioner’s fingerprints were on the duct tape
used to bind the victim’s body. Trial counsel stated, “it was always [Petitioner’s] position, and our
position at trial, . . . that Petitioner helped [Mr. Brooks] dispose of the body because he was afraid
of what the drug dealing Jamaican mafia would do to him if he didn’t [follow the] marching orders
from Marco Brooks.” His strategy also was to show that Petitioner had no motive to kill the victim
because he would not have been permitted to assume a leadership role in the organization. In light
of the facts and circumstances existing at that time, the evidence does not preponderate against the
post-conviction court’s findings that trial counsel had developed a good trial strategy based on the
evidence, and that his decisions as to how to conduct Mr. Brooks’ cross-examination supported his
strategy. Petitioner is not entitled to relief on this issue.




                                                  -8-
D. Failure to Investigate and Prepare for Trial

         Petitioner argues that his trial counsel did not meet with him an adequate number of times
before trial. Trial counsel said that he could not remember exactly how many times he met with
Petitioner, but he met with Petitioner once a week or every other week. He described Petitioner as
intelligent and capable, and said that he was an active participant in the meetings. Petitioner
acknowledged at the post-conviction hearing that his trial counsel met with him and that trial
counsel’s strategy was “fair.” His specific argument on this issue speaks more to trial counsel’s
failure to adequately investigate witnesses.

        None of the witnesses Petitioner claims should have been called to testify at trial testified at
the post-conviction hearing. Trial counsel described his difficulties in locating witnesses, or, if
located, getting them to testify. “When a petitioner contends that trial counsel failed to discover,
interview, or present witnesses in support of his defense, these witnesses should be presented by the
petitioner at the evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990).
“As a general rule, this is the only way the petitioner can establish that (a) a material witness existed
and the witness could have been discovered but for counsel’s neglect in his investigation of the case;
(b) a known witness was not interviewed; (c) the failure to discover or interview a witness inured
to his prejudice; or (d) the failure to have a known witness present or call the witness to the stand
resulted in the denial of critical evidence which inured to the prejudice of the petitioner.” Id.

        Petitioner suggested that Stephanie Wright and Jacobia Simpson would have testified that
he and the victims were friends, and that there was no need for Petitioner to rob the victim because
the victim gave him money. The State’s witnesses, however, acknowledged that the victim and
Petitioner were often seen together. Mr. Brooks testified that the victim gave Petitioner money,
bought him things, and took him out to dinner. Based on our review, the evidence does not
preponderate against the trial court’s finding that trial counsel’s assistance was effective and more
than adequate. Moreover, Petitioner has not shown that he was prejudiced by the failure of his
suggested witnesses to testify at trial. Petitioner is not entitled to relief on this issue.

D. Failure to Object to Leading Questions

        Petitioner contends that his trial counsel’s conduct was deficient because he failed to object
to the prosecutor conducting his direct examination of Mr. Brooks, who was seventeen-years-old at
the time of trial, through the use of leading questions. Petitioner does not cite any portion of the trial
transcript in support of this claim. Ordinarily, failure to make appropriate citations to the record
waives an issue for appellate review. See Tenn. R. App. P. 27(a)(7); Tenn. Ct. Crim. App. R. 10(b).
Regardless of waiver, we find that Petitioner has not shown that his trial counsel’s decision not to
object to leading questions was deficient, or that he was prejudiced as a result.

         Trial counsel testified that he was aware that some of the prosecutor’s questions were leading
at the start of Mr. Brooks’ direct examination. Petitioner, on the other hand, submits without citation



                                                   -9-
to authority that there is no justification for allowing the prosecutor to employ leading questions
during a witness’s direct examination in a first degree murder trial.

         Rule 611(b) of the Tennessee Rules of Evidence states that “[l]eading questions should not
be used on the direct examination of a witness except as may be necessary to develop testimony.”
Trial counsel said that he did not object to some of the prosecutor’s early questions because the
questions dealt only with the development of background information, and he did not want to leave
the jury with the impression that he was trying to prevent them from hearing evidence. When the
prosecutor began asking Mr. Brooks about the events immediately prior to the shooting of the victim,
trial counsel objected, stating, “I am going to object to his, Your Honor. I am going to start objecting
to leading. I think I have been very liberal in not objecting so far.” The trial court then instructed
the prosecutor not to ask leading questions.

        Trial counsel’s decision not to interrupt Mr. Brooks’ examination was a tactical strategy
developed in light of the facts and circumstances surrounding that particular witness’s testimony and
the case as a whole. We will not at this point engage in hindsight to speculate whether or not that
strategy was wise. See Hellard, 629 S.W.2d at 9. Moreover, Petitioner does not allege any specific
prejudice as a result of trial counsel’s conduct other that a general submission that the results of his
trial would have been different if trial counsel had objected sooner to the prosecutor’s line of
questioning. We conclude that Petitioner has failed to establish that his trial counsel’s conduct was
deficient, or that he was prejudiced. Petitioner is not entitled to relief on this issue.

                                          CONCLUSION

       After a thorough review of the record, we affirm the judgment of the post-conviction court.


                                                        ___________________________________
                                                        THOMAS T. WOODALL, JUDGE




                                                 -10-